Citation Nr: 0809403	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-06 88A	)	DATE
	)
	)


THE ISSUE

Whether a January 1971 decision of the Board of Veterans' 
Appeals denying a retroactive increase in the rating for the 
veteran's service-connected psychiatric disability was based 
on clear and unmistakable error.


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to May 
1945.  This case comes to the Board of Veterans' Appeals 
(Board) on the motion of the veteran to revise or reverse on 
the basis of clear and unmistakable error a January 1971 
decision of the Board denying a retroactive increase in the 
rating for the veteran's service-connected psychiatric 
disability.  Although the motion actually refers to a June 
2005 Board decision, the Board has construed the motion to 
relate to a January 1971 Board decision since the retroactive 
claim was not before the Board in June 2005 or decided in the 
June 2005 decision and was in fact decided by the Board in a  
January 1971 decision.


FINDING OF FACT

The veteran's claim is based on his belief that a January 
1947 rating decision reducing the rating for his psychiatric 
disability from 50 percent to noncompensable was in error 
because he had not been afforded the opportunity to discuss 
his case with a trained clinician or medical doctor. 


CONCLUSION OF LAW

A valid claim of clear and unmistakable error in the January 
1971 Board decision has not been raised.  38 C.F.R. 
§§ 20.1403, 1404 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A motion for revision or reversal of a Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
The U. S. Court of Appeals for Veterans Claims has held that, 
if the error alleged is not the type of error that, if true, 
would be clear and unmistakable error on its face, if the 
veteran is only asserting disagreement with how VA evaluated 
the facts before it, if the veteran has only alleged a 
failure on the part of VA to fulfill its duty to assist, or 
if the veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim should be dismissed 
without prejudice because of the absence of legal merit or 
lack of entitlement under the law.  See Simmons, 17 Vet. App. 
104; Luallen, 8 Vet. App. 92; Caffrey, 6 Vet. App. at 384.  
See also38 C.F.R. §§ 20.1403, 1404.  This is the situation 
here.  

The January 1947 rating decision reducing the evaluation for 
the veteran's psychiatric disability from 50 percent to 
noncompensable became final because the veteran failed to 
appeal it.  It was thereafter subsumed in a January 1971 
Board decision which determined that the 1947 rating decision 
was adequately supported by the evidence then of record.  The 
veteran's allegation of error appears to relate to what he 
perceives as VA's failure to assist him by affording him a VA 
examination, although this is not clear.  In any event, a 
failure on the part of VA to fulfill a duty to assist does 
not constitute clear and unmistakable error, and the veteran 
has not alleged any other valid claim or clear and 
unmistakable error.  

Accordingly, this motion will be dismissed without prejudice.


ORDER

The motion is dismissed without prejudice.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


